254 F.2d 598
UNITED STATES of America, Appellant,v.MISSOURI PACIFIC RAILROAD COMPANY, Appellee.
No. 16777.
United States Court of Appeals Fifth Circuit.
May 22, 1958.

Appeal from the United States District Court for the Southern District of Texas.
On appellee's second petition for rehearing. Rehearing denied. For former opinion see 5 Cir., 250 F.2d 805.
Before HUTCHESON, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
It is ordered that Appellee's Second Petition for Rehearing in the above entitled and numbered cause be, and it is hereby, denied.